Citation Nr: 0111181	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  96-47 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 C.F.R. § 3.317 for 
chronic disability from an undiagnosed illness manifested by 
blood in the stool, diarrhea, and weight loss.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel







INTRODUCTION

The veteran had active military service from December 1980 to 
July 1992.  His DD-214, Record of Service, shows service in 
Southwest Asia from January 29, 1991 to March 2, 1991.  

This appeal arose from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO denied the veteran's claims for, inter alia, 
entitlement to service connection for diarrhea with blood in 
the stool and weight loss.  

In March 1999 Board of Veterans' Appeals (Board) granted 
entitlement to service connection for dysthymia and sleep 
anxiety disorder/sleep terror disorder, and for compensation 
pursuant to 38 C.F.R. § 3.317 for chronic disability from an 
undiagnosed illness manifested by bone, joint and muscle 
pain.  

The Board denied entitlement to compensation pursuant to 
38 C.F.R. § 3.317 for chronic disability from an undiagnosed 
illness manifested by chronic diarrhea, blood in the stool 
and weight loss and an undiagnosed illness manifested by 
fatigue, nightmares, intermittent wakefulness and cognitive 
impairment/memory loss.  

The veteran filed a notice of appeal to the United States 
Court of Appeals for Veterans Claims (Court).  

By Order dated July 5, 2000, the Court granted a Joint Motion 
for Remand, vacated that portion of the March 1999 decision 
wherein the Board denied the claim for compensation pursuant 
to 38 C.F.R. § 3.317 for chronic disability from an 
undiagnosed illness manifested by chronic diarrhea, blood in 
the stool and weight loss, dismissed the remaining issue, and 
remanded the vacated issue back to the Board for 
adjudication.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Joint Motion for Remand asserts that the Board's March 
1999 decision did not consider an applicable General 
Counsel's opinion, VAOPGCPREC 04-99 (May 3, 1999) that was 
issued after the Board's decision.  

That opinion, as quoted in the Joint Motion, held in relevant 
part:

A well grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness. 





...The type of evidence necessary to 
establish a well grounded claim as to 
each of those elements may depend on the 
nature and circumstances of the 
particular claim.  

For purposes of the second and third 
elements, the manifestation of one or 
more signs or symptoms of undiagnosed 
illness or objective indications of 
chronic disability may be established by 
lay evidence if the claimed signs or 
symptoms, or claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons. ... With 
respect to the third element, a veteran's 
own testimony may be considered 
sufficient evidence of objective 
indications of chronic disability, for 
purposes of a well grounded claim, if the 
testimony relates to non medical 
indicators of disability within the 
veteran's competence and the indicators 
are capable of verification from 
objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.  

The Joint Motion for Remand further asserts that the Board 
denied the veteran's claim on the basis that there was 
insufficient evidence to satisfy the second and third 
elements of the aforementioned test, and discounted the 
veteran's lay observations of his symptoms and features.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of this change of law the VA Office of General 
Counsel withdrew VAOPGCPREC 04-99 by memo dated November 28, 
2000.  

Regardless, the Court has vacated the prior Board decision 
and determined that additional development is warranted 
pursuant to the duty to assist.  For this reason a remand is 
required.  

Moreover, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to a chronic 
disability manifested by blood in the 
stool, diarrhea, and weight loss.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining whether he has objective 
indications of chronic disability 
resulting from an illness or a 
combination of illnesses manifested by 
signs or symptoms of blood in the stool, 
diarrhea and weight loss.  Any further 
indicated special studies should be 
conducted.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the claims file in this regard.  



If a chronic disability exists, the 
examiner should offer an opinion as to 
whether, by history, physical examination 
and lab tests, this cannot be attributed 
to any known clinical diagnosis.  
Objective indications of chronic 
disability include both signs in the 
medical sense of objective indications of 
chronic disability perceptible to the 
examining physician and other non-medical 
indicators that are capable of 
independent verification.  Any further 
indicated special studies should be 
conducted.  

The examiner should state if there is 
affirmative evidence that an undiagnosed 
illness (if extant) was not incurred 
during active military, naval or air 
service in the Southwest theater of 
operations during the Persian Gulf War, 
or if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest theater of operations during 
the Persian Gulf War and the onset of the 
illness, or if there is affirmative 
evidence that the illness is the result 
of the veteran's own willful misconduct 
or the abuse of alcohol or drugs, or if 
any disorder found may be related to 
service on any basis.  Any opinions by 
the examiner expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  





In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998). 

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), 01-13 (February 5, 2001) as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
compensation pursuant to the provisions 
of 38 C.F.R. § 3.317 for chronic 
disability from an undiagnosed illness 
manifested by blood in the stool, 
diarrhea, and weight loss, with 
consideration of all applicable laws and 
regulations and the Court's remand.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

